IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 98-60188
                           Summary Calendar



KAZEM BARKHORDARIAN,

                                            Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                            Respondent.

                         - - - - - - - -   - -
               Petition for Review of an   Order of the
                    Board of Immigration   Appeals
                             A73-712-546
                         - - - - - - - -   - -

                           February 15, 1999

Before DAVIS, DUHE’, and PARKER, Circuit Judges.

PER CURIAM:*

     Kazem Barkhordarian petitions this court to review an order

of the Board of Immigration Appeals (“BIA”) dismissing his appeal

seeking reversal of an order of deportation denying his

applications for political asylum, withholding of deportation,

and voluntary departure.    We have reviewed the record and the

briefs and determine that the BIA’s denials of Barkhordarian’s

applications for asylum and withholding of deportation are




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-60188
                               -2-

supported by substantial evidence.   Faddoul v. INS, 37 F.3d 185,

188 (5th Cir. at 1994).

     The Illegal Immigration Reform and Immigrant Responsibility

Act of 1996 (“IIRIRA”), Pub. L. No. 104-208, 110 Stat. 3009, is

applicable to all aliens in proceedings on April 1, 1997, for

whom a final order of deportation was entered more than thirty

days after September 30, 1996.   IIRIRA § 309(c)(4)(E); Eyoum v.

INS, 125 F.3d 889, 891 (5th Cir. 1997).   Under IIRIRA, this court

lacks subject-matter jurisdiction to review claims for

discretionary relief, such as voluntary departure.   See 8 U.S.C.

§ 1252 (a)(2)(B); Eyoum, 125 F.3d at 891.   Because the BIA’s

final order of deportation was entered on March 13, 1998, we lack

subject-matter jurisdiction to review Barkhordarian’s appeal

regarding voluntary departure.

     The petition for review is DENIED.